 

US. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS = 7 uly
AMARILLO DIVISION ,

 

 

 

CLERK, U.S. DISTRICT OURS.

By :
Tea

UNITED STATES OF AMERICA

 

 

 

Plaintiff,
Vv. Criminal Action No. 2:19-CR-00071-Z-BR

APRIL VALLE (2)

COn Cr G2 COR COI COR COD ON LN

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 20, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant April Valle filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently
examined all relevant matters of record in the above referenced cause—including the elements of
the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby
determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant April Valle was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant April Valle; and ADJUDGES Defendant April
Valle guilty of Count One in violation of 18 U.S.C. § 371. Sentence will be imposed in accordance

with the Court’s sentencing scheduling order.

SO ORDERED, October 7, 2019.

 

MAWHEW J’ KACSMARYK ”

TED STATES DISTRICT JUDGE

 

 
